UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-6209


CURTIS WILLIAMSON,

            Plaintiff – Appellant,

v.

RICHARD GRAHAM, JR., Warden; WEXFORD HEALTH SOURCES,
INCORPORATED; DR. R. BARRERA; KIM MARTIN, RN; PEGGY MAHLER,
PA; DOCTOR ASHRAF; DOCTOR JOUBERT,

            Defendants – Appellees,

and

JANET GILMORE, PA,

            Defendant.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:17-cv-01915-GLR)


Submitted: September 30, 2019                             Decided: December 10, 2019


Before NIEMEYER and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Curtis Williamson, Appellant Pro Se. Gina Marie Smith, MEYERS, RODBELL &
ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Curtis Williamson appeals the district court’s orders granting summary judgment

against him in his 42 U.S.C. § 1983 (2012) action, denying his motions for counsel, and

denying Fed. R. Civ. P. 59(e) relief. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Williamson v.

Graham, No. 1:17-cv-01915-GLR (D. Md. Jan. 3, 2018; Aug. 16, 2018; Sept. 26, 2018 &

Feb. 6, 2019); see also Mayfield v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d

369, 378 (4th Cir. 2012) (stating standard of review for denial of Rule 59(e) motion);

Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984) (stating standard of review for denial

of counsel), abrogated on other grounds by Mallard v. U.S. Dist. Court for S. Dist. of Iowa,

490 U.S. 296 (1989). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             3